Exhibit 10.2

EXECUTION VERSION

REAFFIRMATION AND AMENDMENT OF

GUARANTY AND SECURITY DOCUMENTS

This Reaffirmation and Amendment of Guaranty and Security Documents (this
“Reaffirmation”) dated as of July 27, 2016 is entered into by Blackhawk Network
Holdings, Inc., a Delaware corporation (the “Borrower”), and certain of the
Borrower’s Subsidiaries identified on the signature pages hereto (such
Subsidiaries, together with the Borrower, the “Credit Parties”), for the benefit
of Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”), for the ratable benefit of the Secured
Parties (as defined in the Amended and Restated Credit Agreement referenced
below). Terms used but not otherwise defined herein have the meaning ascribed
thereto by the Amended and Restated Credit Agreement (as defined below).

 

  1. Reference is made to that certain Amended and Restated Credit Agreement
dated as of July 27, 2016, among the Borrower, Wells Fargo Bank, National
Association, individually and as administrative agent, and the other financial
institutions party thereto (the “Amended and Restated Credit Agreement”).

 

  2. Reference is also made to the following documents (collectively, the
“Reaffirmed Documents”):

 

  (a) that certain Collateral Agreement dated as of March 28, 2014 made by and
among certain of the Credit Parties (other than Blackhawk Network California,
Inc., a California corporation (“Blackhawk Network California”)) and the
Administrative Agent for the benefit of the Secured Parties, as supplemented by
the Joinder to Collateral Agreement dated as of October 31, 2014 made by certain
of the Credit Parties (other than Blackhawk Network California) in favor of the
Administrative Agent (the “Collateral Agreement”);

 

  (b) that certain Deed of Pledge of Shares of BH Network Holdings (Europe) B.V.
dated as of October 17, 2014 made for the Administrative Agent for the benefit
of the Secured Parties;

 

  (c) that certain Patent Security Agreement dated as of October 31, 2014 made
by and between Parago, Inc. (“Parago”) and the Administrative Agent for the
benefit of the Secured Parties;

 

  (d) that certain Patent Security Agreement dated as of March 28, 2014 made by
and between EWI Holdings, Inc. (“EWI Holdings”) and the Administrative Agent for
the benefit of the Secured Parties;

 

  (e) that certain Patent Security Agreement dated as of March 28, 2014 by and
between Blackhawk Network and the Administrative Agent for the benefit of the
Secured Parties;

 

  (f) that certain Trademark Security Agreement dated as of October 31, 2014
made by and between Parago and the Administrative Agent for the benefit of the
Secured Parties;



--------------------------------------------------------------------------------

  (g) that certain Copyright Security Agreement dated as of October 31, 2014
made by and between Parago and the Administrative Agent for the benefit of the
Secured Parties;

 

  (h) that certain Trademark Security Agreement dated as of March 28, 2014 made
by and between Cardpool, Inc. (“Cardpool”) and the Administrative Agent for the
benefit of the Secured Parties;

 

  (i) that certain Trademark Security Agreement dated as of March 28, 2014 made
by and between Blackhawk Network, Inc. (“Blackhawk Network”) and the
Administrative Agent for the benefit of the Secured Parties;

 

  (j) that certain Share Pledge Agreement dated as of January 6, 2015, pledging
the shares of Blackhawk Network Luxembourg S.a.r.l. made by and between the
Borrower and the Administrative Agent for the benefit of the Secured Parties;

 

  (k) that certain Convertible Preferred Equity Certificates Pledge Agreement
dated as of January 6, 2015, made by and between the Borrower and the
Administrative Agent for the benefit of the Secured Parties;

 

  (l) that certain Deposit Account Control Agreement dated as of May 22, 2014 by
and among the Borrower, Blackhawk Network, EWI Holdings and Cardpool, Wells
Fargo Bank, National Association and the Administrative Agent;

 

  (m) that certain Deposit Account Control Agreement dated as of April 16, 2015
by and among the Administrative Agent, Blackhawk Engagement Solutions (DE), Inc.
(“Blackhawk Engagement Solutions (DE)”) and First National Bank of Omaha (“FNB
Omaha”);

 

  (n) that certain Account Control Agreement dated as of May 19, 2014 among
Blackhawk Network, Enterprise Bank & Trust and the Administrative Agent;

 

  (o) that certain Deposit Account Control Agreement dated as of April 16, 2015
among Blackhawk Engagement Solutions (DE), Blackhawk Engagement Solutions, Inc.
(“Blackhawk Engagement Solutions”), the Administrative Agent and Bank of
America, N.A.;

 

  (p) that certain Deposit Account Control Agreement dated as of April 16, 2015
among the Administrative Agent, Blackhawk Engagement Solutions, and FNB Omaha;
and

 

  (q) each other Loan Document as defined in the Amended and Restated Credit
Agreement.

 

  3. In order to induce the Administrative Agent and the Lenders to enter into
the Amendment, the Credit Parties hereby:

 

  (a) agree to and reaffirm all of the terms and conditions, including all
grants of security interests therein, of the Reaffirmed Documents, and reaffirm
and make all of the representations and warranties in the Reaffirmed Documents
as of the date hereof, in each case as if the same had been fully set forth
herein;

 

2



--------------------------------------------------------------------------------

  (b) agree that for all purposes of the Reaffirmed Documents, references to
that certain Credit Agreement dated as of March 28, 2014 among the Borrower, the
lenders from time to time party thereto and the Administrative Agent (the
“Credit Agreement”) shall be deemed to be references to the Amended and Restated
Credit Agreement, and hereafter the term “Credit Agreement” (as defined in each
of the Reaffirmed Documents) shall mean the Amended and Restated Credit
Agreement, as further amended, modified, restated, amended and restated and/or
supplemented from time to time; and

 

  (c) as applicable, without limiting the foregoing, make and confirm the
guaranty as set forth in Section 1 of the Subsidiary Guaranty Agreement to the
Administrative Agent on behalf of, and for the benefit of, the Secured Parties
(as defined therein).

 

  4. As of the date hereof, the parties hereto agree that the Collateral
Agreement is hereby amended by (a) deleting in its entirety each of Schedule
1.2, Schedule 3.6, Schedule 3.9, Schedule 3.10, Schedule 3.11 and Schedule 3.13
and replacing it, respectively, with Schedule 1.2, Schedule 3.6, Schedule 3.9,
Schedule 3.10, Schedule 3.11 and Schedule 3.13 attached hereto and (b) adding
Schedule 3.14 and Schedule 3.15 attached hereto as a schedule of exceptions to
the representations and warranties in Section 3.14 and Section 3.15,
respectively, of the Collateral Agreement.

 

  5. The parties hereto agree that, except as expressly modified hereby, the
Reaffirmed Documents remain in full force and effect in accordance with their
terms.

 

  6. Notwithstanding anything in this Reaffirmation to the contrary, none of the
reaffirmations and agreements in this Reaffirmation with respect to the
Collateral Agreement are made by, and none of the other provisions of this
Reaffirmation relating to the Collateral Agreement shall otherwise be applicable
to, Blackhawk Network California.

 

  7. This Reaffirmation may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page of this Reaffirmation by
facsimile transmission or electronic mail shall be effective as delivery of
manually executed counterpart hereof.

 

  8. This Reaffirmation shall be governed by, and construed in accordance with,
the laws of the State of New York (including Section 5-1401 and Section 5-1402
of the General Obligations Law of the State of New York) without reference to
the conflicts of law principles thereof.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation as of the
date first written above.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:   /s/ Jerry N. Ulrich Name:   Jerry N.
Ulrich Title:   Chief Financial Officer EWI HOLDINGS, INC. By:   /s/ Jerry N.
Ulrich Name:   Jerry N. Ulrich Title:   Chief Financial Officer CARDPOOL, INC.
By:   /s/ Jerry N. Ulrich Name:   Jerry N. Ulrich Title:   Chief Financial
Officer BLACKHAWK NETWORK, INC. By:   /s/ Jerry N. Ulrich Name:   Jerry N.
Ulrich Title:   Chief Financial Officer BLACKHAWK ENGAGEMENT SOLUTIONS, INC. By:
  /s/ Jerry N. Ulrich Name:   Jerry N. Ulrich Title:   Chief Financial Officer

Reaffirmation of Guaranty and Security Agreement – Blackhawk Network Holdings,
Inc.



--------------------------------------------------------------------------------

BLACKHAWK ENGAGEMENT SOLUTIONS (DE), INC. By:   /s/ Jerry N. Ulrich Name:  
Jerry N. Ulrich Title:   Chief Financial Officer BLACKHAWK ENGAGEMENT SOLUTIONS
(MD), INC. By:   /s/ Jerry N. Ulrich Name:   Jerry N. Ulrich Title:   Chief
Financial Officer PARAGO UK LIMITED By:   /s/ Jerry N. Ulrich Name:   Jerry N.
Ulrich Title:   Director

Reaffirmation of Guaranty and Security Agreement – Blackhawk Network Holdings,
Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/ Brian
Buck Name:   Brian Buck Title:   Managing Director

Reaffirmation of Guaranty and Security Agreement – Blackhawk Network Holdings,
Inc.